Citation Nr: 1021331	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-27 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jill Anderson, Law Clerk


INTRODUCTION

The Veteran served on active duty from May 1954 to May 1974.

This matter is on appeal from the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran seeks service connection for a gastrointestinal 
disorder.  He contends that he received treatment for a 
gastrointestinal disorder at the McClellan Air Force Base 
Clinic from 1974 to 2001; however, the file does not contain 
treatment records from this clinic for that time period.  

While the RO requested records from the McClellan Clinic 
(which was transferred from Department of Defense to VA 
control upon closing of the Base in 2001), they only 
requested records from 2001 to the present.  The Veteran has 
contended that he received treatment from 1974, upon service 
separation.  

VA and other governmental treatment records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained, if available, prior to further review of 
the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992). As these treatment records could reflect the extent 
and severity of the claimed gastrointestinal disorder, VA is 
therefore on notice of records that may be probative to the 
claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  

Further, the Veteran has indicated that he is in receipt of 
Social Security Administration (SSA) benefits; however, it is 
unclear whether these are disability benefits.  Therefore, an 
attempt should be made to obtain SSA records.

The AMC/RO should obtain from this source all of the relevant 
post-service treatment records generated from 1974 to 2001 
not already of record and associate the records with the 
claim file. 

Accordingly, the case is REMANDED for the following actions: 

1.  Obtain VA clinical records from the 
Sacramento VA Medical Center for the period 
from February 2006 to the present.

2.  Obtain complete McClellan Base Clinic 
treatment records for the Veteran from 1974 
to 2001.  To the extent an attempt to obtain 
any of these records is unsuccessful, the 
claims file should contain documentation of 
the attempts made.  He should be informed of 
the negative results and be given an 
opportunity to secure the records. 

3.  Obtain the medical and vocational records 
used by the Social Security Administration in 
granting disability benefits to the Veteran, 
as appropriate.

4.  Ask the Veteran is he has any additional 
service treatment records in his possession 
and ask him to submit copies of all records 
not already associated with the claims file.

5.  Schedule the Veteran for an examination 
to determine the nature and etiology of a 
gastrointestinal disorder.  All pertinent 
symptomatology and findings should be 
reported in detail, and the examiner should 
note in the record his/her review of the 
claims file.  

After reviewing the Veteran's medical 
history, the examiner should identify what, 
if any, gastrointestinal disorders are shown.

If a gastrointestinal disorder is diagnosed, 
the examiner is asked to state whether it is 
at least as likely as not the Veteran's 
current gastrointestinal disorder had its 
onset during active duty, or is due to or the 
result of a disease or injury incurred 
therein, including an episode of abdominal 
pain in 1955, gastritis in 1969, and stomach 
cramps in 1970.

In addressing this question, the examiner 
need not find the Veteran's gastrointestinal 
system was impaired at service separation; 
rather, the examiner need only look for any 
indication of a current gastrointestinal 
disorder that had its origin during active 
duty.  

The examiner should provide a complete 
rationale for all conclusions reached.  If 
the examiner determines that the requested 
opinion cannot be provided without resort to 
mere speculation, the examiner is asked to 
discuss why such an opinion is not possible. 

6. Thereafter, adjudicate the claim in light 
of any additional evidence added to the 
record.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

